 WIILKES-BARRE WIOL().SAI.E SERVICEWilkes-Barre Wholesale Service. Inc. and Laborers'International Union of North America, DistrictCouncil of Eastern Pennsylvania, Local Union 1300,AFL-CIO and Alan J. Ravert. Cases 4 CA 9781.4 CA 9932. 4 CA-10074. 4 RC 13372. and 4CA -9798November 19, 1979DECISION, ORDER, AND DIRECTIONBY CHAIRMAN FANNIN ANtI) MEMBERS JENKINSAN PENt I.I.()On August 20, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent, the Union, andthe General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge2 and hereby or-ders that the Respondent, Wilkes-Barre WholesaleService, Inc., Wilkes-Barre, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violationsof the Act not specifically found herein.I Before he discharged Michael Nadzan. Respondent's presidenl. Sabhol.apparently telephoned an attorne) to ask for advice. The Administratl,eLaw Judge questioned whether such adv;ice would be necessary absent anunlawful motive. We place no reliance on an) implication that consulting anattorney constitutes evidence of illegality.The Administrative I.aw Judge's Decision also contains several inadver-tent errors. First. the hearing took place on June 13, 14, and 15. 1979. insteadof in 1976 as recited in the Decision. Additionally. the discharge ThomasAnderson occurred on March 5. 1979. and not in January 1979 as indicatedat one poinl. Finally, the correct spelling of the name of one of the emplo-ees whose ballot was challenged is "Opsitos"2 The Administrative Law Judge recommended that Respondent ceaseand desist from "in any other manner" interfering with the emplroyees' Sec-tion 7 rights. We find that the issuance o a broad order is warranted ll thi,case in light of Respondent's egregious conducl, including interrogalion,,threats to close the shop. and three discharges See Hickmort F.s, Inc .242NLRB 1357 (1979).I)1 RECTIONIt is hereby directed that the Regional Director forRegion 4 shall, within 10 days from the date of thisDecision, open and count the ballots of Alan Ravert,Michael Nadzan, Michael Boyko, Steve Hynick.Joseph Opsitos. and Aldo Zorzi. and, thereafter, pre-pare and serve on the parties a revised tally of ballots,upon the basis of which he shall issue the appropriatecertification.APPtIN )IXNorl( l. To EMPI.OYILIsPOSllE) BY ORI)DER ()F I IiNATIONAI. LABOR RE.AII()ONS BOARI)An Agency of the United States GovternmentWE WIll. NOT discourage membership in La-borers' International Union of North America,District Council of Eastern Pennsylvania. LocalUnion 1300, AFL-CIO, or any other labor or-ganization, by discharging employees or other-wise discriminating against them concerningtheir employment conditions because of theirmembership in, or activities on behalf of, theabove-named or any other labor organization.Wi wVl.1. NOI interrogate employees concern-ing their union activities.Wt. HWl.l. No)I threaten to sell our business inretaliation for union activities by employees.WE W.il NOT threaten to discharge employeesto curb their union activities.Wt WItLL NOi question employees concerninghow they intend to vote in union elections.WE wILL. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights to self-organization, to form,join, or assist the above-named Union, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any andall such activities.WE Wll.l offer Alan Ravert, Michael Nadzan,and Thomas Anderson immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and WE wlt.t. make themwhole for any loss of pay suffered as a result ofthe discrimination against them, with interest.WiII.KES-BARRI WtO)l SAI I SR\ I(F, IN( .246 NLRB No. 86f491 DECISIONS OF NATIONAl. I.ABOR RELATIONS BOAR[)DECISIONSIAIEMENI ()F liiI CASETHOMAS A. R( i, Administrative Law Judge: This is aconsolidated proceeding in which a single hearing was heldin Wilkes-Barre, Pennsylvania, on June 13, 14, and 15,1976, on complaint of the General Counsel against Wilkes-Barre Wholesale Service, Inc., here called Respondent, orthe Company, and to resolve questions raised by challengesto ballots cast in a related representation case election in-volving the same Company. The complaint issued on April30, 1979, based on charges filed on November 24, 1978(Case 4 CA-9781). on January 30, 1979 (Case 4-CA 9932),and on March 26, 1979 (Case 4-CA 10074) by Laborers'International Union of North America, District Council ofEastern Pennsylvania, Local Union 1300, AFL-CIO, herecalled the Union, and on a charge filed on November 30,1978 (Case 4-CA-9798) by Alan Ravert., an individual. Theelection involved was held on November 17, 1978, and onJanuary 2, 1979, the Regional Director issued a notice ofhearing to resolve eight challenges, in which he consoli-dated all the cases for a single hearing. The issues to beresolved are whether Respondent in fact discharged threeemployees in violation of Section 8(a)(3) of the Act andwhether the persons who cast challenged ballots were eligi-ble to vote. Briefs were filed by all parties.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYER RESPONDENTRespondent, a corporation existing under the laws of theCommonwealth of Pennsylvania, is engaged in the whole-sale distribution of building supplies at its location inWilkes-Barre, Pennsylvania. During the year preceding is-suance of the complaint, in the course of its operations, itpurchased goods valued in excess of $50,000 directly fromout-of-state sources. I find that Respondent is engaged incommerce within the meaning of the Act.11. THE LABOR ORGANIZATION INVOIVEDI find that the Laborers' Union is a labor organizationwithin the meaning of Section 2(5) of the Act.11. ItHE UNFAIR LABOR PRACIICESA. A Picture of the CaseDuring the summer of 1978 there was a move among theapproximately 22 warehousemen and drivers of this Com-pany to join the Teamsters Union. its Local 401. and asubstantial number of employees signed authorization cardsin favor of that Union. The president of that local informedRespondent of its asserted majority representative statusand requested a meeting. Nothing came of that organiza-tional campaign, and the employees then turned to the La-borers' Union, and its Local 1300, the Charging Party andPetitioner here. After a number of authorization cards weresigned, this Union filed its election petition with the Boardon September 22, 1978, and by agreement of the parties aBoard-conducted election was held on November 17. Theresults were inconclusive because of challenges.On June 9, 1978, Respondent discharged Alan Ravert, adriver who had been in its employ for 5 years and who hadbeen active in the campaign in favor of the Teamsters. Thecomplaint alleges this man was discharged for such unionactivity, and that the Company thereby violated Section8(a)(3) of the Act. On November 10. a week before theelection, Respondent discharged Michael Nadzan, anotherdriver. And on March 5. 1979, it discharged Thomas An-derson, a warehouseman, who had acted as the Laborers'observer in the November 17 election. The complaint sayseach of these discharges was also motivated by union ani-mus, and therefore unlawful under the statute.There are also separate allegations of violations of Sec-tion 8(a)(1)--interrogations, threats of reprisal, deliberatehiring of unneeded employees in order to pad the payrolllist, and thereby influence the outcome of the election im-properly.Respondent denies the commission of any unfair laborpractices. As to each of the three dismissed employees itadvances an affirmative defense of discharge for cause.I. RavertThe transcript of testimony presents substantial and de-terminative questions of credibility, both factually as towhat was and was not said by the individual parties in-volved. and with respect to the question of the true motiva-tion in the three discharges was it just cause, as asserted,or was it retaliation for prounion activities. Three managingagents, all conceded supervisors, testified for Respondenton these issues. They were Joseph Sabol, Sr., president andowner of the Company, his son Joseph Sabol, Jr.. an officemanager, and Joseph Lyons. warehouse supervisor and dis-patcher. These are the men who run the business on a day-to-day basis and who were responsible for everything thatwas done on behalf of the Company. Their credibility willbest be appreciated if first the discharge of Ravert be con-sidered.Ravert started by testifying that in 1975. because the menwere dissatisfied with their conditions of employment, hecontacted Teamsters Union Local 401 to have authoriza-tion cards signed. Word got to the Company and Sabol Sr.talked to him in the warehouse, saying; "Why are you try-ing to do this to me? Why are you starting trounle for me?... Why did you go to a union? You could have talked tome. We could have worked something out." At Sabol's re-quest, still according to Ravert, he arranged a meeting ofthe men, and they talked to Sabol. The result was a promiseof raises over the next 3 years, and that union movementdied. A year or two later the promised raises were not forth-coming, and when the men complained Sabol told them"we wouldn't see another raise until he died." This startingtestimony by Ravert stands uncontradicted on the record.Ravert continued that in May or early June 1978, he andother men went back to the Teamsters and this time signedunion cards. Again, as Ravert recalled. Sabol learned oftheir activity and said to him: "Why are ou starting trou-492 WILKES-BARRE WHOI.ESALE SERVICEble? What are you getting a union for?" In the office Sabolthen said to him: "we shouldn't be contacting a union andthat he wasn't going to that even if we got a union, herefused to pay, that he'd sell the business before he'd give usa raise .... He asked me if I wasn't happy why don't I getanother job ...'If you don't like it here, well, why don'tyou just quit?'" When Ravert answered that he could notafford to quit, Sabol came back with: "Well. I'll ride youuntil you quit." Sabol called Ravert into the office a secondtime, as the driver continues to testify. "'You talk to thepeople. They'll listen to you. You can stop this union ....Are you going to go out there and talk to them or not?"Ravert's answer was: "I can't stop it .... If you want it, Idon't want to act as a spokesman, if you want to stop theunion, you go out and talk to them yourself, and nobodywill listen to you because you've lied to them before and Idon't want to have any part of it."After this, on June 9, Ravert was discharged.If Sabol's very lengthy discourse at the hearing about thisman's utter unfitness for employment can at all be reducedto simple language, it is that he was just a terrible worker,he refused to take orders, he disrupted the whole operation,he generated discord and dissatisfaction in others, he was aphysical menace to people around him in short, an intol-erable employee. The trouble with this asserted defense isthat Ravert worked at this job for 5 years, and throughoutthat time, whatever his character and whatever his failings,Respondent deemed him a valuable employee and was gladto keep him on. That is, it kept him until the moment hechose to disregard the old warning of several years earlierand tried once again to bring a union into the picture. Inthe light of the terrible story Sabol very colorfully and veryangrily described as of old, the timing of the discharge vir-tually compels the finding that his real reason had to besomething else.When he first told the story of Ravert being "a toughman to try to control. He seemed to want to do things onhis own. He didn't want to do things or way: ...he wasdetermined that he was only going to take so many stopsand no more, .. ." Sabol talked of the entire period of theman's employment. He even recalled, quite inconsistently,that Ravert would return at the end of the day and boast:"You know I had 16, had 17 stops today ... I'm a goodman ... I could do it." Later in his testimony, Sabol tried toshorten the period of Ravert's faults, to only a year, then 9months, then only 6 months before the discharge.But as he kept adding to the reasons for the discharge,Sabol in fact reached further and further back. He repeat-edly emphasized the assertion Ravert had been in jail, onprobation, or on parole. It then developed that all thisamounted to was that about 6 months after he came on thejob, back in 1973, Ravert did tell the boss he had once beenarrested, erroneously it seems, and been kept in jail some-where overnight. Other than simply disparaging the man,what such a fact, 4-1/2 years after it came to Sabol's knowl-edge, could conceivably have had to do with the discharge,the president did not explain.Aside from the revealing significance of the timing, whenseen against such an assertedly consistent history of misbe-havior, there are other elements in the combined stories ofthe defense witnesses which further discredit them. Sabolsaid that although he did not personally supervise Ravert,he knew all along he simply was no good because Lyons,the dispatcher supervisor, had told him so. Ravert did sayat the hearing that in the summer of 1978, after all thisunion business started, the Company kept adding to hisdaily delivery orders to the point where it was more than hecould handle and that he did complain. Lyons testified herepeated these complaints to Sabol in criticism of Ravert.But in complete conflict with Sabol's testimony. Lyonsadded that when he asked Sabol "to straighten him out,"the president instead responded: "He's a work horse. Hedoes deliver." Again: Testifying before Lyons, Sabol saidhe dismissed Ravert because Lyons told him he had to. Hequoted Lyons as saying: "Either I fire Alan Ravert or he's[I.yonsJ going to quit." In absolute contrast, Lyons went outof his way while testifying to make clear he did not ask forthe discharge. What did he say to Sabol? "'Eitherstraighten him out, or if you can't straighten him out, youknow, if you are going to get rid of him, get me a replace-ment,' but I never told-went to Mr. Sabol and said, 'Firehim.' specifically." Moreover. Lyons even said that he neverknew until 2 weeks later that Ravert had been discharged atall. Again from Lyon's testimony: "I don't know if theyfired him or laid him off, because no one ever consulted meon this." How does one reconcile such direct conflict intestimony between the two principal defense witnesses?There are other contentions advanced by Sabol at thehearing that do not really merit much discussion here.Among the reasons for the discharge he listed the factRavert sometimes came to work in sandals, wearing a "teeshirt," and even with "jeans that were cut up to above hisknees." From this Sabol went on that Ravert came to work"either drunk or he was on dope." Other than his unsup-ported conclusionary statements. there is no proof at allthat the man ever took "dope," or came to work drunk.'One last element in the accumulation of reasons now ad-vanced in justification of the June 1978 discharge meritscomment. As he rambled along in answer to his lawyer'squestion as to why he discharged Ravert, Sabol started talk-ing about the man having "the sawed-off shot guns ... andI saw the guns." He repeated vehemently several times thathe "saw the guns." His first implication was clear: ThatRavert was a dangerous man to have around. As he contin-ued. however, the articulated idea changed, and becamethat the fault lay in Ravert having bought "them on mytime, hauled them in my trucks." To hear the witness oneimagined a desperado. What came to light later, not onlyby the testimony of Ravert, but with Sabol's own admis-sion, is that one day-long before the discharge-Ravertbought one shotgun, for hunting I suppose; had the pur-chase wrapped up in the store; and took it home with himafter returning his delivery truck to the yard and checkingout. Other than this, there is no credible evidence thatRavert ever appeared at the place of work with a singleshooting iron, to say nothing of two! That the entire busi-I From Sabot's testimony:Q. You testified that sometime you feel he came in intoxicated or ondope. When was this?A. Well, again, I can't give you the dates, but he did come in in themorning. He'd come in there in the morning. and to me he was flushedin the face and he looked like he was drunk and he was high and singingand he was this, and "today is the day, and 'God is going to make theday for me today,' and so, so. so, so."493 I)4F( ISIONS OF NATIONAI. I.ABOR RELATIONS BOARDness about the gun was pure fabrication by Sabol as a rea-son for releasing Ravert, is proven conclusively by l.yons'statement. testifying after Sabol: "That [the shot-gun] to mehad nothing to do with his being laid off, discharged orstraightened out."Still on this matter of deadly weapons, Lyons, the dis-patcher, said that sometime after the discharge Ravertparked his car on the Company's property when visiting the"unemployment office." Apparently that office is not farfrom Respondent's place of business. Lyons said that froma distance he signaled Ravert to park his car elsewhere, andthat in response Ravert "reached underneath his seat or inhack of the seat, and he pulled out a revolver ...." Otherthan blackening the man's character, this part of the as-serted affirmative defense could not possibly have had any-thing to do with the discharge, if only because it all camelater. Ravert said he never had a pistol or a revolver of anykind in his life, and I certainly believe him, especially in thelight of Lyon's further testimony that: "he didn't point it atme it was done smiling .... He never threatened me with,he never done it was done in jest. I never reported this toSabol or anything." If Ravert was so friendly towards him,why did l.yons tell this story at all'? I do not believe thiscompany witness.And finally, there is the question of knowledge about theunion activity. Sabol said he never heard a word about anyunion activity until the day the representation case petitionwas filed, on September 22. take this as intended to denyalso that that he had any conversation with any employeeabout union activities before that day, although Sabol didnot directly contradict other testimony on that score. Andhis son, Joseph Sabol, Jr., said flatly no one representing theTeamsters Union ever communicated with him at all. Thelast witness called by the General Counsel in rebuttal wasFrancis Belusko, president of Teamsters Local 401. He tes-tified that about a year before the hearing-this would be inthe spring of 1978 (it will be recalled that Ravert's uncon-tradicted testimony is that the men signed Teamsters cardsin May or June)-he called at the plant and spoke toJoseph Sabol, Jr., saying he "had a majority signed up" andrequesting that Sabol Sr. call him. This record is completelysilent as to what came of that movement. But in any event,there can be no question but that of all the witnesses whoappeared, Belusko was the one person who had no interestin the outcome. I certainly credit him against Sabol Jr.From all this it follows that the two Sabols, father andson, were not telling the truth throughout this hearing, andthat Lyons, who attempted to talk consistently with thepresident, is also a discredited witness. All things consid-ered, I find that Respondent discharged Ravert because ofhis attempt to establish the Teamsters as bargaining agentand that thereby Respondent violated Section 8(a)(3) and(I) of the Act. I also find that by questioning Ravert abouthis union activities in June, by threatening to sell his busi-ness in retaliation for union activities, and by telling Raverthe would "ride" him until he quit an effective threat ofdischarge-Sabol Sr. violated Section 8(a)(1).On this matter of using the threat of "selling the busi-ness," there is also the testimony of a driver named LeonardMinots. He said that in the fall of 1978-this would bewhile the Laborers' election petition was in progress SabolSr. called him aside and said "he didn't like what was goingon with the Union ...and he doesn't know why we'redoing this .... Hie showed me a letter ... and he said, 'Ihave a card here that a business man from Philadelphia, ifI send this back to him. I could sell the business, one, two,three:' .... he said ... he gave me a job, and if it wasn't fora friend of mine ... I wouldn't have gotten a job there." Inthe course of the conversation, according to Minots, he toldthe boss the union activity was being pushed "because theguys think that they're not being treated fair."Sabol's only testimony relating to this talk with Minotswas to deny he ever threatened to sell his business. I do notcredit him against Minots. I therefore find that. by histhreat to that employee, Respondent committed further aviolation of Section 8(a)(1).2. NadzanNadzan was also a truckdriver: he signed a union cardand went to union meetings. On November 9 he damagedthe top of a company truck as he drove through an under-pass on the highway that was too low for his vehicle. Theaccident happened towards the end of his workday andwhile he was off the regular route. Nadzan explained thathe had decided to take a round-about route, instead of theregular one, so he could stop at his home and repair hispersonal car so that his wife could drive it to the Companyand he could get home after returning the truck and check-ing in. That this took him out of his way, that it was amatter of adding 5, 7. maybe 10 miles to his driving, thatthe added time used for his nonwork and personal purposewould have added to his timecard and paid for by the C('om-pany, all this is conceded.With the truck jammed in the underpass, the Companywas advised and sent people to disengage it and drive itback to the yard. Among the people who came was JoeSabol. Jr., the boss' son. Right there, as Nadzan testified, hetold Jr. "I know I'm going to be fired for this." The officemanager answered: "No, my father wouldn't do a thing likethat."The next morning, when Nadzan came to work. Sabol Sr.sat him down and had a talk with him. His son was present.Sabol recalled Nadzan's past accidents, telephoned his law-yer, or somebody, for advice, and then fired the driver. Ifthe record showed nothing more than this on the issue ofNadzan's discharge, it could hardly be said there was nocause for dismissal, or that a case of illegal motive has beenproved. This, if only because, by his contemporaneousstatement to Sabol, Jr. that he expected to be fired, thedriver himself admitted that what he did that day could begrounds for dismissal. But there is more, and again it goesdirectly to Sabol Sr.'s credibility.Nadzan testified that, after he punched in the next dayand started to work, Sabol called him into the office be-cause "he wanted to talk to me." Nadzan's testimony con-tinues: "Sabol Sr. told me how nice he's been to me whenhe loaned me the truck when I was moving and other thingslike how he took me, he gave me a job, he took me out ofthe gutter when I was nothing, and then he proceeded, heasked me ...'What were you talking to the guys out thereabout on the dock?' and I told him, 'I says, I was talking tothem about the accident that I had yesterday,' ...he said...'I thought you were talking about the Union,' ...and494 WILKES-BARRE WHO()I.ESAI.E SERVICEthen he asked me, he says he wanted to know who started aUnion out there, and I told him, I said, 'It wasn't one of us:it's all of us,' and then after that he asked me, "What areyou going to do in the election?' and I told him, I said thatwas none of his business, that was my business. And hekept sitting there telling me. he said, kept replying, 'You'renot telling me what I want to hear." ... And I even askedhim, I said, 'What do you want to hear?' And he wouldn'treply."During this conversation. still according to the driver,Sabol also told him this was his third accident, that he had"wrecked the flatbed engine," and had "knocked a fenceover," causing "$1500 damage." At this point, as Nadzanrecalled, Sabol Jr., "stood up and he told him that I onlyhad one accident, and his father told him to shut up and sitdown and that's exactly what he did." Sabol Jr., who waspresent throughout the hearing and testified after Nadzan.did not deny having said this to his father. Of course, asNadzan explained, the reason Sabol Jr. said this is becausehe had really never had a road accident before. An enginehad gone out of order while he was driving and he had onceinadvertently backed his truck into a customer's fence aftermaking a delivery.Sabol denied interrogating Nadzan during the dischargeconversation or having mentioned a union at all. I do notbelieve him.Before he rested, the General Counsel proved, by thetestimony of Nadzan and other employees, two of them stillin Respondent's employ, that there had been many roadaccidents, some with extensive and costly damages, but thatno one had ever before been discharged because of them.Testifying in defense later, Sabol was careful to stress thathis sole reason for the discharge was because Nadzan hadgone off the beaten path to use the company truck for per-sonal reasons, and on company time. With so much directevidence by his present employees of his having toleratedserious road accidents by other employees, Sabol had totake this position. But again, as in the case of Ravert., Sabolkept talking about what were really irrelevancies, accordingto him now. He emphasized that he estimated the truckdamage at about $3,000, and that it had not yet been re-paired, and that there was no insurance. He did not denyhaving discussed the man's previous driving record withhim before the discharge. But if the damage had nothing todo with his criticism, why belabor it at the hearing, andwhy discuss it with the man before firing him? Moreover, ifhis motive was pure, why clear with the lawyer in advance?It is as much a matter of demeanor of the witnesses as itis a credibility resolution resting upon the record as awhole. Taken altogether, Sabol Sr.'s testimony was simplyunconvincing. all things considered. Merely because therewas solid base for discharging the man is not reason enoughfor disregarding the direct and credible evidence pointing toantiunion motive. When Sabol asked Nadzan "who starteda union," and "what are you going to do in the election."had the driver told him what the boss wanted to hear, and,I suppose. assured Sabol he would vote against the union, Ihave no doubt the man would have been permitted to keepthe job. I find, on the entire record, that Respondent dis-charged Nadzan because of his prounion resolution. andthereby violated Section 8(a)(3) of the Act. I also find thatby asking the employee who had started the union move-ment, and how he was going to vote in the election, SabolSr. violated Section 8(a)( I).3. AndersonAnderson worked for 7 years as a warehouseman. Hejoined the Union and in the November election acted asunion observer. He was discharged on March 5., 1979, whenSabol Sr. saw him smoking while at work and dismissedhim summarily. The next day Anderson phoned in andtalked to Albert Sabol, office manager and brother of SabolSr., to say: "Is there any chance of getting back to work?"The manager answered: "I don't know ... You'd have totalk to Joe ...Joe is upset over the union." Tlhis is fromAnderson's testimony, and stands uncontradicted. becauseAlbert Sabol did not testify.Anderson also testified that in November. during theelection. Sabol Sr. called him into the office one day, closedthe door, and asked "what I know about the union, and Itold him I knew nothing." [This had to be before the No-vember election, where Sahol Sr. saw Anderson act as theunion's observer.j Anderson's testimony continues thatSabol then said: "this union couldn't do anything for me:they couldn't guarantee me a raise; they could not guranteeme my job: basically, the union could not guarantee meanything. He produced a paper that was a letterhead ... hestated that he could sell the business, and if the Union gotin he would sell the business...." Sabol denied ever havingthreatened to sell his business because of the union, but henot otherwise contradict Anderson's testimony.It is a fact that smoking is prohibited in this warehouse:in fact there are and there were at the time of the events "nosmoking" signs posted about the premises. At the hearingAnderson admitted he was caught smoking. He admitedthat when Sabol asked him that day whether he had beensmoking, he said yes. He also admitted that Sabol immedi-ately discharged him with two words: "Get going." Askedas a defense witness on the second day of the hearing whyhe had discharged Anderson. Sabol spoke for two pages onthe transcript to describe the smoking incident--where An-derson was sitting, which way he was facing, where asheslay on the ground, were they or were they not smoldering.etc., etc. It was typical of his earlier testimony argumenta-tive, full of irrelevancies, often evasive. It only served themore to lessen his credibility.Three other employees-Honeywell, Minots, and As-bury--testified that they saw employees smoking inside thebuilding in Sabol's presence, that Sabol criticized them forit and told them they had to stop, but that none of themwas discharged for violating the rule. If not they, why wasAnderson sent home? Sabol denied ever having seen em-ployees smoking inside the building without dismissingthem.But another employee, Robert Grabinski, testified that ayear before the hearing---June 1968?-Sabol sax himsmoking near an open window and told him to "put it out"and he did. With this, Grabinski continued to testift, hestarted arguing with the owner "hot and heavy." insistingthat there should be a place in the building where the em-ployees could enjoy a smoke. When the arguing got too hot,Sabol told him he was fired. The next day (irabinski calledSabol on the phone. apologized, and asked could he return495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work. The owner said yes and Grabinski came right backon the job, where he still remains. Sabol's explanation ofthis incident, an attempt to avoid the adverse inference aris-ing from the disparate treatment of the Union's observerlater, is even less convincing than his purported defense ofthe other disputed discharges. In fact, in his again elusiveand vacillating explanation, it is not possible to pin downprecisely what he was saying his true reason to fire Ander-son had been....he sat on the windowsill of a window a littlesmaller than that [indicating] but just about the sameheight. Bobby was sitting on that windowsill with hisfoot up against it like this here indicating], and ... hewas holding onto the window. He was holding onto thewindow and he was hanging out of the window likethis [indicating], and when I saw him hanging out thatwindow, I gave such a yell that I probably got everybody alerted in the building, because the windows inthe building-it's a pretty old building, and for him tolean out there at that time, that window could givewith him and it wouldn't hold him. There was nothingto hold him, see, and I did not see Bobby Grabinskismoke a cigarette on that windowsill. Now, I saw somesmoke coming up from some place, whether it wasfrom the lower level or somebody smoking on the side-walk and it brought it up, the wind brought it up, butas for taking the puff, I did not see Bobby Grabinskitake a puff, just like that. But what I did with him, hewasn't supposed to be on that sitting down. He wassupposed to be working at that time. They get breaksin the morning and he wasn't supposed to be on thatwindowsill, and I caught him sitting down on the joband I told him to go home and he went home.Later, on cross-examination, Sabol said that when he sawGrabinski sitting on the windowsill he "just got so shook upbecause of the fear of him falling out of that building."There are too many questions raised by this testimony.Did Sabol discharge the man because he endangered his lifeby leaning out the window? Did he send him home becausehe was taking a break at the wrong time? If smoking endan-gered the building because of its too many inflammablematerials, as Sabol also detailed, why did he not look outthe window to see where the smoke came from? He admit-ted he ignored the smoke he saw near Grabinski. Hesneaked in the phrase that he did not see the man "take apuff, just like that." With Anderson having shown his ciga-rette and admitted smoking when he was released, why wasit so important for Sabol to emphasize at the hearing, as hedid, that he saw Anderson "take a puff on a cigarette," andthen again take "another draw on the cigarette?" Why wasone offense pardonable and the other not?I cannot credit this witness. When to the whole story ofAnderson's discharge one adds the other facts, alreadyfound here, revealing the union animus of Respondent, Icredit Anderson instead. I find, again on the basis of thewhole record, that he was discharged in January, while theoutcome of the union election was still in balance, becauseof his prounion activities, and that thereby Respondentagain violated Section 8(a)(3) of the Act.Throughout the extended testimony of conversationsthere are, or at least there may be, other phrases attributedto management representatives that may amount to sepa-rate violations of Section 8(a(Il). No purpose would beserved by unduly extending this report by making any suchadditional minute findings. In any event, the remedial orderthat is indicated would not be changed.The Challenges; Alan Ravert and Michael NadzanIt having been found that Ravert and Nadzan were un-lawfully discharged before the election, and that they aretherefore entitled to reinstatement to full status as of beforetheir dismissals, it follows they were eligible to vote in theNovember 17 election. Accordingly, I find the challenges totheir ballots without merit and recommend that their bal-lots be opened and counted.David MieczkowskiMieczkowski, a school boy 16 years old in 1978, was afull-time employee during the summer. With his return toschool in September he took to working only an occasionalSaturday for very brief periods. His total work record there-after, as shown by his timecards received as evidence, wasas follows, always Saturday work only. Week ending Sep-tember 21 4-1/4 hours; week ending September 28-3-3/4 hours: week ending October 26 3-3/4 hours; weekending November 16--4 hours; week ending November23-1-3/4 hours; week ending November 30-4 hours:week ending December 21 4 hours; and week ending De-cember 28 15 hours.I find that from September 21 on Mieczkowski was acasual employee and therefore ineligible to vote in the No-vember election. Accordingly I recommend that the chal-lenge to his ballot be sustained.Michael BoykoGrabinski, the only witness offered by the Union to sus-tain its challenge on the grounds of asserted supervisor sta-tus, said he was once told by Sabol Sr. that Boyko was the"boss" in the carpenter shop. For the rest, the witness' storystemmed from things he said he heard Boyko say about hisposition, not anything that came from management. Hequoted Boyko as saying "he [Boyko] always suggested topeople, or the boss, that if they were good employees orthey weren't, or they weren't going to work out for him ...and suggested that he be dismissed." Asked just what kindof work did Boyko do, Grabinski said: "his job then mainlywas to distribute the work copies in the morning and toshow the men what orders have to be put out during thecourse of the day, and if there's anything wrong that themen couldn't figure out on these windows, he would comeover and show them what to do."In the end, Grabinski admitted Boyko does the samekind of work he does answers the phone, as he sometimesdoes, receives orders, and passes them down to the otheremployees. There is also direct and uncontradicted testi-mony that Boyko does not possess or exercise any of theconventional powers that distinguish a supervisor from therank and file. On this record, I can only find it has not beenestablished Boyko was a supervisor. Compare Vapor Corpo-ration, 242 NLRB 776 (1979) I therefore recommend thatthe challenge to his ballot be overruled.496 WII.KES-BARRI WHIOIF-SAI. SRVI(CEGeorge SaholGeorge Sabol is the brother of Sahol Sr. and for 25 earshas worked as a warehouseman. As the close relative of thepresident, he enjoys a significant status in the shop. There isdirect testimony that at the time of the election, unlike allother employees, he was not required to and did not puncha timecard. In a very unconvincing attempt to belittle thisfact, Joseph Lyons, the warehouseman supervisor, saidGeorge Sabol "used to have a timecard ten years ago." Butas to whether he used it or not during the period precedingthe election. he, Lyons. did not know. Sahol Sr. had occa-sion to say at the hearing that in the warehouse "no hodswould go above the $4.70 rate." But his brother George wasbeing paid at the rate of $6.87 per hour. Nothing was of-fered by the employer to explain this tfivored treatment interms of work performed. When George so desires, he takesas long a lunch period as he pleases. There is also testimonythat he does work on his personal propert such as snow-mobiles-- even during regular working hours right insidethe plant. I find merit in the Union's contention that thisman cannot be said to have a community of interest inconditions of employment together with the rest of the em-plovees working in the warehouse at the time of the elec-tion. I therefore think the challenge to his ballot should hesustained. Cf. GroAtin Spoiting Filtures Co., I1(.. 224NLRB 842 (1976).Hynick. Ohsitos, and ZorziOn October 26. when the parties met and signed a con-sent election agreement. the!- discussed and agreed to anelection date-October 19. Three voters, all warehouse-men--Hynick. Obsitos, and Zorzi were challenged by theUnion on the ground that they were hired after the eligibil-ity date. At the hearing the Union advanced as an addi-tional contention in support of these challenges that if intruth the three men were hired and started work beforeOctober 19, the Company hired them solely to insure threeantiunion votes.All three of the disputed voters testified and said un-equivocally that they started work before October 19. Allthree of them also said they asked for the job in previousconversations with Sabol Sr., who they knew either as oldfriends and/or neighbors, or as yard customers. Three otheremployees-Anderson, Minots, and Rittenhouse testifiedthat they worked in the warehouse and had never seen anyof the disputed three men at work before Monday. October23. And of course there is also the testimony of Sabol Sr.that he spoke to them before October 19, that he agreed tohire them before that date, and that all three actuallyworked before October 19.The timecards of all three men were received in evidence.Hynick's card shows that he worked I hour on Friday. Oc-tober 13; 3-3/4 hours on Monday. October 16; 3 hours onTuesday, October 17: 4-1/4 hours on Wednesday. October18; and 4 hours on Thursday. October 19. Obsitos' cardshows he worked 2-1/2 hours on Monday, October 16; 4hours on Tuesday. October 17: and 3-1/2 hours onWednesday, October 18. And Zorzi's card shows he workedI hour on Friday, October 13: I-I/2 hours on Monday,October 16; 3 hours on Tuesday, October 17: 2-1/2 hourson Wednesday. October 18; and 3 hours on hursday. Oc-tober 19. Thereafter, beginning on Friday. October 19 thefirst day of the next pay period week-all three of themworked a full 8 hours a day throughout their continuingemployment. Zorzi worked regularly until November 23.when he fell sick and underwent surgery: he never returned.IlNnick and Ohsitos were still at work at the time of thehearing. 8 months later.Between the conflicting oral recollections of the threechallenged men and the three unioneers, I accept the docu-mentary evidence of the timecards, and I therefore find it afact that the three men were hired, and did work during theweek preceding the eligibilit\ date. There is more reason fordoubting the testimony of the union's witnesses then thereis for questioning that of the three other men. hce new hireswere old acquaintances, or maybe even friends of Sabol,and he did do them a favor by hiring them. But it does notfiollow of necessiti their interest in the outcome must besaid to be the same as his now. he other men did tasvor theUnion. and there is no question about that.To strengthen their stories they added that as early asOctober 25 they told Robert Ferrari. the U'nion's Interna-tional representative, that these three men in question, plusa fburth. had started to work on October 23. They evenofiered into evidence an affidavit they signed on Novem-her 29 restating their story about having said that to Fer-rari on October 25. The fact that the! made and signed thatdocument, of course, proves nothing, for it is purely self-serv ing and was made after the voting, clearly intended tosupport the asserted basis for the challenges.I also very much doubt their testimony about telling Fer-rari what they now say the) told him1 on October 25. As theUnion's brief admits, at the October 26 conference, the verynext day, where the parties discussed a consent election,they "negotiated the terms" of their agreement. They setOctober 19 as the eligibility date. If as his union membersw(ould now have it, Ferrari knew that four men had startedworking only 2 days earlier, in an uverall unit of 22 men,surely he would have said something to guard against whatis now called "padding the payroll." How many times haveoriginal timecards served in Board proceedings to resolveconflicting testimony about when employees really worked?I also find unsupported the alternative assertion that,even if these men did work before October 19, they werehired only so that the employer could count on three votesagainst the Union. The direct testimony of each one ofthem that they were not told one word about the Unionwhen hired stands clear and uncontradicted. I know no rea-son for questioning it. Sabol Sr. said he hired them, andeven a fourth man, at that particular time because the vol-ume of business was mounting and had reached an indi-cated peak. This claim is not really supported by the com-pany records. But against this element of doubt, there is thefact that two of the original four were still at work 8 monthslater. I doubt it can be said that an employer would con-tinue to pay two full-timers for so long if he does not reallyneed them. Zorzi left about a month later, but this was onlybecause he became disabled. The Company did not let himgo. And this equally true of the fourth man, who workedless than a week and then quit of his own volition. In thelight of these facts, the further fact that the newl, hired menwere around 70 years. also means less than at first would497 DECISIONS OF NATIONAL LABOR REIATIONS BOARDappear. ecrepit old men cannot continue to work fulltime, and earn their pay. as these men have been doing.2I find that Hynick, Obsitos, and Zorzi were eligible tovote in the election, and therefore that the challenges totheir ballots must be overruled.TFili RiEMii)YRespondent must he ordered to reinstate each of thethree unlawfully discharged employees. It must also be or-dered to make them whole in keeping with establishedBoard law for any loss of earnings they suffered in conse-quence. Respondent must also be ordered to cease and de-sist from in any manner violating the statute.IV. IE EI("IS OF 111 UNFAIR ABOR PRA(I(IS t l'()N(C()MMIR( 'I 1The activities of Respondent set out in section III. above.occurring in connection with the operations described insection I. have a close, intimate, and substantial relation-ship to trade, traffic. and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CO()N( I SI()NS O()F I .AV1. By discharging Alan Ravert, Michael Nadzan, andThomas Anderson Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.2. By the foregoing conduct, by interrogating employeesconcerning their union activities, by threatening to sell itsbusiness in retaliation for union activities by its employees.by threatening to discharge employees to curb their unionactivities. and by questioning employees as to how theyintended to vote in union elections. Respondent has en-gaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1).3. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3The Respondent. Wilkes-Barre Wholesale Service, Inc.,2 The charge about the Company having deliberately placed people it didnot need on its payroll only to influence the outcome of the election alsoappears in the complaint as an unfair labor practice allegation. I recommenddismissal of that allegation for the same reason that I find the three meneligible to vote.iun the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.Wilkes-Barre. Pennsylvania. its officers. agents. successors,and assigns, shall:1. Cease and desist from:(a) Discouraging membership in aborers' InternationalUnion of North America, District Council of Eastern Penn-sylvania, Local Union 1300, AFI. (10, or any other labororganization of its employees, by discharging employees orotherwise discriminating against them in their employmentconditions because of their membership in or activities onbehalf of the above-named or any other labor organization.(b) Interrogating employees concerning their union ac-tivities, threatening to sell its business in retaliation forunion activities by its employees, threatening to dischargeemployees to curb their union activities, or questioning em-ployees as to how they intend to vote in union elections.(c) In an) other manner interfering with, restraining, orcoercing employees in the exercise of their rights to sellforganization, to form, join. or assist the above-named labororganization. or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer to James Ravert, Michael Nadzan, and ThomasAnderson immediate and full reinstatement to their formerjobs, or, if' those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority or otherrights and privileges. and make them whole for any loss ofpay or any benefits they may have suffered by reason ofRespondent's discrimination against them, with interestthereon to be computed in the manner prescribed in F. W.Woolworth Compan, 90 NLRB 289 (1950). and FloridaSteel ('orporation, 231 NLRB 651 (1977).'(b) Preserve. and upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records. social security payment records, timecards,personnel records and reports, and all other records neces-sary or appropriate to analyze the amount of backpay due.(c) Post at its plant in Wilkes-Barre, Pennsylvania, cop-ies of the attached notice marked "Appendix."5Copies ofsaid notice, on forms provided by the Regional Director forRegion 4, after being duly signed by Respondent's autho-rized representative, shall be posted by it fbr a period of 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered with anyother material.(d) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.4See, generally, Isis Plumbing & Healing Co. 138 NLRB 716 (1962).5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmento,' the United States Court of Appeals Enforcing an Order of the Nationallabor Relations Board"498